In a proceeding pursuant to article 78 of the Civil Practice Act, the State Rent Administrator appeals from so much of a resettled order as (1) annuls an order of said Rent Administrator denying petitioners protest against an order theretofore issued by a local rent administrator which fixed the maximum legal rent for a certain housing accommodation; and (2) remits the matter to the State Rent Administrator for further consideration and review. Order, insofar as appealed from, affirmed, without costs. It does not appear that the Rent Administrator has made any determination as to whether in fact the apartment in question was subject to rent control prior to its rental in 1945; whether the registration in 1943 was in error; and whether there was any registration of the apartment following the said rental in 1945. Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.